Exhibit 10.5
SEVERANCE PROTECTION AGREEMENT
     THIS AMENDED AND RESTATED SEVERANCE PROTECTION AGREEMENT is made and
effective as of December 31, 2008, by and between Invacare Corporation, an Ohio
corporation with its principal place of business at One Invacare Way, Elyria,
Ohio 44036 (“Invacare” or the “Company”), and Gerald B. Blouch (the
“Executive”).
WITNESSETH:
     WHEREAS, Executive is considered a key employee of the Company; and
     WHEREAS, the Company desires to retain and motivate Executive consistent
with the terms of this Agreement; and
     WHEREAS, the Company and Executive, in order to insure Executive’s
continued attention and dedication to his duties, previously entered into a
certain severance protection agreement, effective as of October 1, 2002; and
     WHEREAS, the Company and Executive desire to amend and restate such
previous agreement because of recent legislation and other economic factors and
in order to further address Internal Revenue Code Section 409A;
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the Company and Executive agree as follows:
     1. Acknowledgement of Position. The Company currently employs Executive as
President and Chief Operating Officer of the Company, having those duties and
responsibilities, and the authority, customarily possessed by the President and
Chief Operating Officer of a major corporation and such additional duties as
have been and may be assigned to him from time to time by the Chief Executive
Officer and/or the Board of Directors of the Company (the “Board”) which are
consistent with the positions of President and Chief Operating Officer of a
major corporation. Service by Executive on the boards of other companies shall
not be deemed to be a violation of this Agreement, provided such service does
not significantly interfere with the confidentiality provisions or performance
of his duties hereunder.
     2. Termination of Employment.
          A. Termination Due to Death or Disability. In the event that
Executive’s employment with the Company is terminated due to his death or
disability as defined in Section 3 hereof, respectively, his estate or his
beneficiaries, as the case may be, shall be entitled to any

 



--------------------------------------------------------------------------------



 



payments or benefits (including salary, etc.) accrued but unpaid at the time of
Executive’s termination due to his death or disability, all as payable under
Company plans in effect at the time of termination. If Executive dies or becomes
disabled during the term of this Agreement, the duties of the Company and
Executive, one to the other, under this Agreement shall terminate as of the date
of Executive’s death, except as provided above.
          B. Termination by the Company for Cause or Resignation by Executive
other than for Good Reason. Upon Executive’s resignation other than for “Good
Reason” as defined in Section 3, or upon the termination of Executive’s
employment by the Company for “Cause” as defined in Section 3, Executive shall
be entitled to any payments or benefits accrued but unpaid at the time of
Executive’s termination by the Company for Cause or resignation by Executive
other than for Good Reason, all as payable under Company plans in effect at the
time of termination.
          C. Termination by the Company other than for Cause or Resignation of
Executive for Good Reason. Upon Executive’s termination by the Company other
than for “Cause” as defined in Section 3 of this Agreement, or by Executive for
“Good Reason” as described in Section 3 of this Agreement, Executive shall be
entitled to the following amounts and benefits:

  (i)   Compensation payable to the extent of three times the amount of
Executive’s then applicable annual base salary to be paid in a single sum no
later than the earlier of six months and a day after the termination of
employment or the 15th day of the 3rd month of the calendar year following the
calendar year in which such termination of employment occurs (such earlier date
being referred to herein as the “Short-term Date”);     (ii)   75% of
Executive’s target bonus for the year in which employment terminates to be paid
no later than the Short-term Date;     (iii)   Any then-outstanding stock option
grant or award shall immediately vest in full as of the date of termination of
employment (notwithstanding any provision therein contained); and

2



--------------------------------------------------------------------------------



 



  (iv)   The exercise period of any unexercised stock option shall be extended
until the earlier of two (2) years after the date of termination of employment
or expiration of the option (notwithstanding any provision therein contained).
In addition, Executive shall be permitted to exercise any such option by means
of a cashless exercise program, so long as (a) such program is allowed under all
applicable laws and regulations, and (b) the Company is not required to
recognize additional compensation expense as a result thereof.

     In the event Executive violates any of the Restrictive Covenants, as
defined in Section 11 of this Agreement, Executive shall no longer be entitled
to receive any further cash severance amounts pursuant to subclauses (i) and
(ii) above (and shall be obligated to promptly repay to the Company any such
amounts previously paid to him, with interest at a rate of 6% compounded
annually for any period from the initial violation of the Restrictive Covenants
until the date of repayment), and thereafter subclauses (iii) and (iv) shall
terminate and instead, the treatment of Executive’s options will be governed by
the terms of the option plans and agreements thereunder.
     3. Definitions.
          A. Disability.
               The term “disability” as used in this Agreement shall mean
Executive’s inability, due to a mental or physical condition, to continue to
provide services to the Company substantially consistent with past practice for
a period of at least ninety (90) consecutive days, as evidenced by a written
certification as to such condition from a physician designated by Executive and
reasonably acceptable to the Board.
          B. Good Reason.
               Executive shall have “Good Reason” to terminate his employment
under this Agreement if one or more of the events listed in (a) through (f) of
this Section occurs and, based upon that event, Executive gives notice of his
intention to terminate his employment effective on a date that is within 90 days
of the initial occurrence of that event and Invacare does not cure the
condition(s) constituting the event within 30 days after such notice:

3



--------------------------------------------------------------------------------



 



  (i)   Executive is subjected to a material Demotion or Removal involving the
Executive’s authority, duties, or responsibilities or in those of the individual
to whom the Executive is required to report;     (ii)   Executive’s Annual Base
Salary, which shall mean his salary for the most recent fiscal year of the
Company, is materially reduced (which for this purpose shall be deemed to occur
if the reduction is equivalent to a five percent (5%) or greater reduction in
the Executive’s Annual Base Salary);     (iii)   Executive’s opportunity for
incentive compensation as an officer or employee of the Company is materially
reduced from the level of his opportunity for such incentive compensation for
the prior year, without his prior written consent (which for this purposes shall
be deemed to occur if the reduction is equivalent to a five percent (5%) or
greater reduction in Executive’s Annual Base Salary);     (iv)   Executive is
excluded from full participation in any benefit plan or arrangement maintained
for senior executives of the Company generally, and such exclusion materially
reduces the benefits provided to the Executive;     (v)   Executive’s
responsibilities, duties, or authority as an officer or employee of the Company
are at any time materially reduced from those then currently held by him; or    
(vi)   Executive’s principal place of employment is relocated more than 35 miles
from One Invacare Way, Elyria, Ohio without his prior written consent.

          C. Cause.
               The employment of Executive by the Company shall have been
terminated for “Cause” if any of the following has occurred:

  (i)   Executive shall have been convicted of a felony;     (ii)   Executive
commits an act or series of acts of dishonesty in the course of Executive’s
employment which are materially inimical to

4



--------------------------------------------------------------------------------



 



      the best interests of the Company and which constitutes the commission of
a felony, all as determined by the vote of three-fourths of all of the members
of the Board (exclusive of the Executive, if the Executive is a Director of the
Company), which determination is confirmed by a panel of three arbitrators
appointed and acting in accordance with the rules of the American Arbitration
Association for the purpose of reviewing that determination;     (iii)   any
federal or state regulatory agency with jurisdiction over the Company has issued
a final order, with no further right of appeal, that has the effect of
suspending, removing, or barring Executive from continuing his service as an
officer or Director of the Company;     (iv)   after being notified in writing
by the Board to cease any particular Competitive Activity, Executive shall
intentionally continue to engage in such Competitive Activity while Executive
remains in the employ of the Company; or     (v)   Executive shall fail to
devote his full business time to the business of the Company (excluding for
these purposes any services performed for any charitable organizations, or
organizations where he is participating as the Company’s representative), which
failure continues after 30 days following the Company’s notice to Executive
specifying such failure, during which time he will have the right to cure.

          D. Demotion or Removal.
               Executive shall be deemed to have been subjected to “Demotion or
Removal” if (other than by voluntary resignation or with Executive’s written
consent) Executive ceases to hold the highest position as an employee/officer of
Invacare held by him at any time during the effectiveness of this Agreement with
all of the duties, authority, and responsibilities of that office as in effect
at any time during the effectiveness of this Agreement.

5



--------------------------------------------------------------------------------



 



          E. Competitive Activity.
               Executive shall be deemed to have engaged in “Competitive
Activity” if Executive engages in any business or business activity (other than
as a Director, officer, or employee of the Company) that violates Section 7
hereof.
          G. Termination.
               Termination (and related terms, such as “termination of
employment” and “terminate employment” mean a situation in which) the Executive
incurs a “separation from service” with Invacare and all of its Affiliates
within the meaning of Code Section 409A, which includes:

  (a)   a voluntary resignation or a resignation by Executive for Good Cause,  
  (b)   involuntary discharge by Invacare for any reason;     (c)   retirement;
    (d)   a leave of absence (including military leave, sick leave, or other
bona fide leave of absence) but only at the point that such leave exceeds the
greatest of (i) six months, (ii) the period for which the Executive’s right to
reemployment is guaranteed either by statute or by contract, or (iii) 12 months
if such leave constitutes sick leave arising by reason of an injury to, or
sickness of, Executive, which, in either case, (A) is expected to result in
death or to last for a continuous period of not less than 6 months, and (B)
renders the Executive unable to perform the duties of his position of employment
or any substantially similar position of employment; or     (e)   a permanent
decrease in Executive’s service to a level that is no more than twenty percent
(20%) of its prior level.

For purposes of this subsection G, whether a separation from service has
occurred is determined based on whether it is reasonably anticipated that no
further services will be performed by the Executive after a certain date or that
the level of bona fide services the Executive will perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent

6



--------------------------------------------------------------------------------



 



contractor) over the immediately preceding 36-month period (or the full period
of services if the Executive has been providing services less than 36 months).
     4. Notice of Termination.
          Any termination of Executive’s employment by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto, which shall set forth the effective date of such termination (not
earlier than the date of mailing, or delivery by other means, of the notice).
     5. Expenses.
          In the event either party to this Agreement shall be forced to enforce
the terms of this Agreement, the party successfully enforcing such terms shall
be entitled to reimbursement of its reasonable legal and accounting fees from
the other party hereto.
     6. Term; Change of Control.
          This Agreement’s term shall begin on the effective date written above
and shall terminate three (3) years thereafter or upon a Change of Control of
the Company as defined in the Change of Control Agreement between Executive and
the Company dated as of April 1, 2000, and as most recently amended and restated
as of December 31, 2008, as the same may be further amended (the “Change of
Control Agreement”); provided, however, that if such Change of Control does not
occur, then the term of this Agreement automatically shall extend for additional
one (1) year terms unless terminated by either party upon ninety (90) days
written notice. For purposes of this Agreement, “Change of Control” shall have
the meaning ascribed to it in the above referenced Change of Control Agreement.
The Company and Executive acknowledge that if a Change of Control occurs,
Executive will thereafter be protected to the extent and on the terms provided
in the Change of Control Agreement (the payments under which are, similar to
this Agreement, intended to be exempt from Internal Revenue Code Section 409A).
     7. Noncompetition.
          Executive agrees that from the date hereof until the end of the two
(2) year period commencing on the date of his termination of employment with the
Company or the two (2) year period after the last payment due to Executive
hereunder, whichever occurs later (the “Noncompetition Period”), he will not,
either directly or indirectly, in any capacity whatsoever,

7



--------------------------------------------------------------------------------



 



(a) compete with the Company by soliciting any customer of the Company by
whatever method or (b) operate, control, advise, be employed and/or engaged by,
perform any consulting services for, invest in (other than the purchase of no
more than 5 percent of the publicly traded securities of a company whose
securities are traded on a national stock exchange) or otherwise become
associated with, any person, company or other entity who or which, at any time
during the Noncompetition Period, competes with the Company. As used above,
“compete” is defined as the marketing, distribution or sale of products
substantially similar to or directly competitive with those sold by the Company
in any geographical area in which the Company maintains offices, sales agents,
has customers or otherwise conducts business, at the time of Executive’s
termination of employment. Executive further expressly represents and
understands that if Executive’s employment is terminated, this Agreement will
prohibit Executive from future employment with all major companies that compete
with the Company, as defined in this Agreement, and as such, will constrain some
of Executive’s overall possibilities for future employment. By Executive’s
signature to this Agreement, Executive expressly represents that his training,
education and background are such that his ability to earn a living shall not be
impaired by the restriction in this Agreement.
     8. Nondisclosure.
          Executive agrees at all times to hold as secret and confidential
(unless disclosure is required pursuant to court order, subpoena, in a
governmental proceeding, arbitration, or pursuant to other requirement of law)
any and all proprietary knowledge, technical information, business information,
developments, trade secrets and confidences of the Company or its business,
including, without limitation, (a) information or business secrets relating to
the products, customers, business, conduct or operations of the Company or any
of its respective clients, customers, consultants or licensees; and (b) any of
the Company’s customer lists, pricing and purchasing information or policies
(collectively, “Confidential Information”), of which he has acquired knowledge
during or after his employment with the Company, to the extent that such matters
(i) have not previously been made public or are not thereafter made public by or
through the Executive, or (ii) do not otherwise become available to Executive,
in either case, via a source not bound by any confidentiality obligations to the
Company. The phrase “made public” as used in this Agreement shall apply to
matters within the domain of the general public or the Company’s industry.
Executive agrees not to use, directly or indirectly, such knowledge

8



--------------------------------------------------------------------------------



 



for his own benefit or for the benefit of others and not to disclose any of such
Confidential Information without the prior written consent of the Company. At
the termination of employment with the Company, Executive agrees to promptly
return to the Company any and all written Confidential Information received from
the Company which relates in any way to any of the foregoing items covered in
this paragraph and to destroy any transcripts or copies Executive may have of
such Confidential Information unless an alternative method of disposition is
approved by the Company.
     9. Nonsolicitation/Noninterference/Nondisparagement.
          Executive agrees that during the period that is coterminous with the
Noncompetition Period (the “Nonsolicitation Period”), he will not at any time,
without the prior written consent of the Company, directly or indirectly
solicit, induce, or attempt to solicit or induce any employee, former employee
(as herein defined), agent, consultant, or other significant representative of
the Company for the purpose of providing employment opportunities or to
terminate such individual’s relationship with the Company. Executive further
covenants and agrees that, during the Nonsolicitation Period, he will not,
without the prior written consent of the Company, directly or indirectly, induce
or attempt to induce any actual or prospective customers or suppliers of the
Company to terminate, alter or change its relationship with the Company or
otherwise interfere with any relationship between the Company and any of its
actual or prospective suppliers or customers. A “former employee” shall mean any
person who was employed by the Company at any time during the one (1) year
period prior to Executive’s termination of employment with the Company.
Executive further covenants that at all times after termination of his
employment with the Company, Executive shall refrain from making any statements
(whether oral, written or electronic) to any person or organization, including,
but not limited to, members of the press and media, and other members of the
public, which would disparage the Company or its officers, Directors or
affiliates.
     10. Intellectual Property Assignment.
          Executive agrees that all ideas, improvements, computer programs,
code, or flowcharts, inventions, and discoveries that are directly related to
the business of the Company either as previously conducted or as conducted at
any time during Executive’s employment, that Executive may have made or that
Executive may make or conceive, alone or jointly with others,

9



--------------------------------------------------------------------------------



 



prior to or during Executive’s employment with the Company shall be the sole
property of the Company, and Executive agrees:

  (A)   to promptly disclose any such ideas, improvements, inventions, and
discoveries to the Company; and     (B)   to treat such ideas, improvements,
inventions, and discoveries as the trade secrets of the Company; and     (C)  
not to disclose such ideas, improvements, inventions, and discoveries to anyone,
both during and after Executive’s employment with the Company, without the
Company’s prior written approval.

Executive hereby assigns all of Executive’s right, title and interest, in and to
any such ideas, improvements, inventions, or discoveries, including any
potential patent rights and any additional rights conferred by law upon
Executive as the author, designer, or inventor thereof, to (a) vest full title
in the idea, improvement, invention, or discovery in the Company, and (b) to
enable the Company to seek, maintain or enforce patent or other protection
thereon anywhere in the world.
          Executive agrees that the Company is the author (owner) of any work of
authorship or copyrightable work (“Work”) created by Executive, in whole or in
part, during Executive’s employment by the Company and directly relating to the
business of the Company as previously conducted or as conducted at any time
during Executive’s employment. Executive acknowledges that each writing and
other literary Work , each drawing and other pictorial and/or graphic Work and
any audio-visual Work, created by Executive, in whole or in part, and directly
relating to his position or responsibilities with the Company has been prepared
by Executive for the Company as a Work for hire. Executive agrees that in the
event that such Work is not considered Work for hire, Executive hereby assigns
all copyright and any other rights conferred in law unto Executive in and to
such Work to the Company. Executive agrees that at the request of the Company,
Executive will execute any documents deemed necessary by the Company to (a) vest
full title to the Work in the Company, and (b) enable the Company to register,
maintain, or enforce copyrights in the Work anywhere in the world. Executive
will treat any such Work as the trade secrets of the Company and will not
disclose it to anyone both during and after Executive’s employment by the
Company, without the Company’s prior written approval.
     11. Internal Revenue Code Section 409A.

10



--------------------------------------------------------------------------------



 



     This Agreement is intended to meet the requirements for exemption from (or
to the extent not exempt, in compliance with) Internal Revenue Code Section 409A
(including without limitation, the exemptions for short-term deferrals and
separation pay arrangements), and this Agreement shall be so construed and
administered. Notwithstanding anything in this Agreement to the contrary,
Invacare may unilaterally amend this Agreement, retroactively or prospectively,
while maintaining the spirit of this Agreement and after consultation with
Executive, to secure exemption from (or, to the extent not exempt, to ensure
compliance with), the requirements of Section 409A and to avoid adverse tax
consequences to Executive thereunder. Furthermore, the Executive agrees to
execute such further instruments and take such further action as may be
necessary to comply with Section 409A or to avoid adverse tax consequences to
Executive thereunder. In no event, however, shall this section or any other
provisions of this Agreement be construed to require the Company to provide any
gross-up for the tax consequences under Internal Revenue Code Section 409A of
any provisions of, or payments under, this Agreement and the Company shall have
no responsibility for tax or legal consequences to any Executive (or
Beneficiary) resulting from the terms or operation of this Agreement, except as
otherwise set forth in Section 14, below.
     12. Severability.
          In the event that Sections 7, 8, 9 or 10 (the “Restrictive Covenants”)
hereof shall be found by a court of competent jurisdiction to be invalid or
unenforceable as written as a matter of law, the parties hereto agree that such
court(s) may exercise its discretion in reforming such provision(s) to the end
that Executive shall be subject to noncompetition, nondisclosure,
nonsolicitation/noninterference, nondisparagement and intellectual property
assignment covenants that are reasonable under the circumstances and enforceable
by the Company.
     13. Acknowledgment.
          Executive specifically acknowledges that the Restrictive Covenants are
reasonable, appropriate, and necessary as to duration, scope, and geographic
area in view of the nature of the relationship between Executive and the Company
and the investment by the Company of significant time and resources in the
training, development, and employment of Executive. Executive warrants and
represents that in the event that any of the Restrictive Covenants become
operative, he will be able to engage in other activities for the purpose of
earning a livelihood, and shall not be impaired by these restrictions.

11



--------------------------------------------------------------------------------



 



          Executive further acknowledges that the remedy at law for any breach
of these covenants, including monetary damages to which the Company may be
entitled, will be inadequate and that the Company, its successors and/or
assigns, shall be entitled to injunctive relief against any breach without bond.
Such injunctive relief shall not be exclusive, but shall be in addition to any
other rights or remedies which the Company may have for any such breach.
          Executive further acknowledges that he is an “at will” employee of the
Company and nothing expressed or implied in this Agreement shall create any
right or duty on the part of the Company or Executive to have Executive continue
as an officer of the Company or to remain in the employment of the Company.
     14. Limitation of Payment.
          Notwithstanding anything in this Agreement to the contrary, if receipt
of any of the benefits hereunder would subject Executive to tax under
Section 4999 of the Internal Revenue Code of 1986, as amended (or similar
successor statute) (hereafter “Section 4999”), the Company shall promptly pay to
Executive a “gross up” amount that would allow the Executive to receive the net
after-tax amount he would have received but for the application of said
Section 4999 to any payments hereunder, including any payments made pursuant to
this Section 14.
     15. Successor to Invacare.
          The Company shall not consolidate with or merge into any other
corporation, or transfer all or substantially all of its assets to another
corporation, unless such other corporation shall assume this Agreement in a
signed writing and deliver a copy thereof to Executive. Upon such assumption,
the successor corporation shall become obligated to perform the obligations of
the Company under this Agreement and the term “Company” as used in this
Agreement shall be deemed to refer to such successor corporation.
     16. Notices.
          Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person or by confirmed facsimile transmission (Chairman of the Board of the
Company in the case of notices to the Company and to Executive in the case of
notices to the Executive) or mailed by United States registered mail, return
receipt requested, postage prepaid, addressed as follows (or to such other
address as may be specified in accordance herewith):

12



--------------------------------------------------------------------------------



 



If to Company:
Invacare Corporation
899 Cleveland Street
P.O. Box 4028
Elyria, OH 44036-2125
Attention: Chairman of the Board
If to Executive:
Gerald B. Blouch
1823 Arlington Row
Westlake, Ohio 44145
     17. Entire Agreement; Supercession.
          Except as otherwise specifically provided herein, this Agreement,
including its attachments, contains the entire agreement between the parties
concerning the subject matter hereof and incorporates and supersedes any and all
prior discussions or agreements, written or oral, the parties may have had with
respect to such subject matter including, without limitation, that certain
severance protection agreement entered into by Invacare and the Executive as of
October 1, 2002; provided, however, that except as expressly provided otherwise
herein, nothing in this Agreement shall affect any rights Executive or anyone
claiming through Executive may have in respect of either (a) any employee
benefit plan which provides benefits to or in respect of the Executive or
(b) any other agreements the Executive may have with the Company or an
Affiliate, including the Change of Control Agreement, except to the extent any
such employee benefit plan or other agreement provides benefits which are
duplicative of those provided under this Agreement.
     18. Post-Mortem Payments; Designation of Beneficiary.
          In the event that, following the termination of Executive’s employment
with the Company, the Executive is entitled to receive any payments pursuant to
this Agreement and Executive dies, such payments shall be made to the
Executive’s beneficiary designated hereunder. At any time after the execution of
this Agreement, the Executive may prepare, execute, and file with the Secretary
of the Company a copy of the Designation of Beneficiary form attached to this
Agreement as Exhibit A. Executive shall thereafter be free to amend, alter or
change such form; provided, however, that any such amendment, alteration or
change shall be made by filing a new Designation of Beneficiary form with the
Secretary of the Company. In the

13



--------------------------------------------------------------------------------



 



event Executive fails to designate a beneficiary, following the death of
Executive all payments of the amounts specified by this Agreement which would
have been paid to the Executive’s designated beneficiary pursuant to this
Agreement shall instead be paid to Executive’s spouse, if any, if she survives
Executive or, if there is no spouse or she does not survive Executive, to
Executive’s estate.
     19. Representations and Warranties of the Company.
          The Company represents and warrants to Executive that (i) the Company
is a corporation duly organized, validly existing, and in good standing under
the laws of the State of Ohio; (ii) the Company has the power and authority to
enter into and carry out this Agreement, and there exists no contractual or
other restriction upon its so doing; (iii) the Company has taken such corporate
action as is necessary or appropriate to enable it to enter into and perform its
obligations under this Agreement; and (iv) this Agreement constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms.
     20. Governing Law.
          All questions concerning the construction, validity and interpretation
of this Agreement and the exhibits hereto will be governed by and construed in
accordance with the internal laws of the State of Ohio, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Ohio or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of Ohio.
     21. Assignment.
          Neither the Company nor Executive shall assign this Agreement without
the prior written consent of the other party hereto.
     22. Entire Agreement; Amendments; Waivers.
          As set forth in Section 17, this Agreement contains the entire
agreement between the parties hereto with respect to the subject matter hereof.
It may not be changed orally, but only by agreement, in writing, signed by each
of the parties hereto. The terms or covenants of this Agreement may be waived
only by a written instrument specifically referring to this Agreement, executed
by the party waiving compliance. Any such waiver, amendment or modification on
behalf of the Company, unless otherwise specified herein, may be authorized
either by a simple majority of the Board (excluding Executive for all purposes)
or a majority of

14



--------------------------------------------------------------------------------



 



the Compensation Committee members. The failure of the Company at any time, or
from time to time, to require performance of any of Executive’s obligations
under this Agreement shall in no manner affect the Company’s right to enforce
any provision of this Agreement at a subsequent time; and the waiver by the
Company of any right arising out of any breach shall not be construed as a
waiver of any right arising out of any subsequent breach.
     23. Headings.
          The headings in this Agreement are intended solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.
     24. Counterparts.
          This Agreement may be executed in multiple counterparts each of which
shall be deemed an original but all of which together shall constitute one and
the same document.
[Signature Page to Follow]

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

            INVACARE CORPORATION
“Invacare”
      By   /s/ Joseph Usaj         Joseph Usaj, Senior Vice President           
    GERALD B. BLOUCH
“Executive”
      /s/ Gerald B. Blouch                

16



--------------------------------------------------------------------------------



 



         

Exhibit A
to Severance Protection Agreement
DESIGNATION OF BENEFICIARY

To:   Invacare Corporation
Attention: Secretary

     I, the undersigned Gerald B. Blouch, am a party to a certain Amended and
Restated Severance Protection Agreement with Invacare Corporation, an Ohio
corporation, dated as of                           , 2008 (the “Agreement”).
Pursuant to the Agreement, I have the right to designate a person or persons to
receive, in the event of my death, any amounts that might become payable to me
under the Agreement. I hereby exercise this right and direct that, upon my
death, any amounts payable to me under the Agreement shall be distributed in the
proportions set forth below to the following person(s) if he, she or they
survive me, namely:

          Beneficiary   Relationship   Percent Share                            
                                                                               
           

     If none of the above-designated person(s) survives me, any amounts payable
under the Agreement shall be distributed to                       .
     Any and all previous designations of beneficiary made by me are hereby
revoked, and I hereby reserve the right to revoke this designation of
beneficiary.

                 
Date:
               
 
               
 
          Gerald B. Blouch    

17